Court of Appeals
                          Sixth Appellate District of Texas

                                    JUDGMENT


Billy Wayne Marcy, Appellant                          Appeal from the 6th District Court of Red
                                                      River County, Texas (Tr. Ct. No.
No. 06-14-00155-CR         v.                         CR01988). Opinion delivered by Justice
                                                      Burgess, Chief Justice Morriss and Justice
The State of Texas, Appellee                          Moseley participating.

       As stated in the Court’s opinion of this date, we find there was partial error in the
judgment of the court below. Therefore, we modify the trial court’s judgment to delete the
attorney fees assessed. As modified, the judgment of the trial court is affirmed.
       We note that the appellant, Billy Wayne Marcy, has adequately indicated his inability to
pay costs of appeal. Therefore, we waive payment of costs.


                                                       RENDERED JANUARY 27, 2015
                                                       BY ORDER OF THE COURT
                                                       JOSH R. MORRISS, III
                                                       CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk